DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
The following is a Final Office Action in response to the communication received on September 28, 2021.  
Claims 1-2, 4-5, 10-11, 13-14, and 19-20 have been amended.  
Claims 1-20 are pending.

Response to Amendment
Amendments to Claims 1-2, 4-5, 10-11, 13-14, and 19-20 are acknowledged.  Amendments to Claims 2, 4, and 5 are sufficient to overcome the 35 USC 112(b) rejections of Claims 2, 4, and 5.
Amendments to Claims 1, 10, and 19 are sufficient to overcome the 35 USC 101 rejection of Claims 1 and 6-19.  Amended limitations that include the inter-related use of a machine learning model and linear programming model to determine and output the determined partial quantities of the object are indicative of integration into a practical application.  Thus, the amended claims are eligible.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 10,922,646 “Humair”, in view of US Pat Pub No 2014/031048 “Murray”, and further in view of US Pat Pub No 2018/0075401 “Harsha”.

As per Claims 1, 10, and 19, Humair discloses a computing system, method, and non-transitory computer-readable medium comprising: 
a storage configured to store available storage area values for an object from a plurality of users, respectively (Humair: Column 11, lines 44-67, inventory planning server receives a forecasted demand stream from a plurality of fulfillment centers (users), and Column 15, lines 16-36, receiving fulfillment center (users) current capacities, each 
a processor configured to (Humair: Column 7, lines 28-40, the planning device can include any deice with a hardware processor) 
predict, via execution of a machine learning model, a plurality of demand values for the object (Humair: Column 5, lines 16-36, A forecast model may be a machine learning model trained to receive a set of input values and generate a demand forecast based on the input values. The forecast may include an estimated demand quantity and a probability for the estimate. The forecast model may be trained using training data),
determine a plurality of partial quantities of the object to be distributed among the plurality of users, simultaneously, based on the plurality of predicted demand values for the object of the plurality of users which are output from the machine learning model, and based on the available storage area values for the object among the plurality of users (Humair: Column 6, lines 24-32, network inventory planning server may estimate an inventory quantity for each fulfillment distribution network node, a quantity is the total inventory available for all users/fulfillment centers, so the quantity for each fulfillment center is a partial quantity, Column 11, lines 44-67, lines 1-15, inventory planning server receives a forecasted demand stream from a plurality of fulfillment centers, and Column 15, lines 16-36, receiving fulfillment center current capacities, the storage area for the object among the plurality of users is the capacity for the inventory at each fulfillment center), and 
output the determined partial quantities of the object for display (Humair: Column 26, lines 61-67 through Column 27, lines 1-15, generating an output indicating the result of the inventory quantity for each fulfillment, the total quantity is the amount of inventory available to go to all fulfillment centers, therefore a partial quantity is the amount indicated for each individual fulfillment center).  

Humair fails to disclose a computing system, method, and non-transitory computer-readable medium comprising: 
receive a quantity of the object to be distributed among the plurality of users,
predict a plurality of demand values for the object of the plurality of users, respectively, based on one or more of inventory data, previous allocations, and promotional offers of the plurality of users,
determine, via execution of a linear programming model, based on the plurality of predicted demand values as input into the linear programming model.

Murray teaches a computing system, method, and non-transitory computer-readable medium comprising: 
receive a quantity of the object to be distributed among the plurality of users (Murray: [0045], receiving operational constraints including inbound inventory and inventory holding constraints, such as a maximum inventory capacity constraint, each of the plurality of users is a different location with a demand for the object, so each fulfillment center is a user).



Humair and Murray fail to disclose a computing system, method, and non-transitory computer-readable medium comprising: 
predict a plurality of demand values for the object of the plurality of users, respectively, based on one or more of inventory data, previous allocations, and promotional offers of the plurality of users,
determine, via execution of a linear programming model, based on the plurality of predicted demand values as input into the linear programming model.

Harsha teaches a computing system, method, and non-transitory computer-readable medium comprising: 
predict a plurality of demand values for the object of the plurality of users, respectively, based on one or more of inventory data, previous allocations, and promotional offers of the plurality of users (Harsha: [0019] a data repository configured to store historical data from one or more products including key performance indicators (KPI’s) as well as other relevant factors such as promotional information (promotional offers), sell through percentage, sell through rate, percentage sold over total 114. The prediction model may be based on nominal demand for the related product for different combinations of channels and zones over time (e.g., life cycle demand for the related product).).
determine, via execution of a linear programming model, based on the plurality of predicted demand values as input into the linear programming model (Harsha: [0035] optimization software packages used to perform demand calculations using linear programming).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Humair and Murray to include linear programming to predict demand values as taught by Harsha, with the distribution of inventory among a plurality of users as taught by Humair and Murray with the motivation of calculating an allocation for the target commodity product based on the omnichannel nominal prediction model to prevent a worst case scenario (Harsha: [0003]).

As per Claims 2, 11, and 20, Humair fails to disclose a computing system, method, and non-transitory computer-readable medium, wherein the linear programming model simultaneously optimizes the plurality of partial quantities of the object to be 

Murray teaches a computing system, method, and non-transitory computer-readable medium, wherein the linear programming model simultaneously optimizes the plurality of partial quantities of the object to be distributed to the plurality of users, respectively, based on the plurality of predicted demand values for the object and the available storage area values for the object (Murray: [0057]-[0058]).  

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Humair to include a optimizing partial quantities of an inventory object as taught by Murray, with the distribution of inventory among a plurality of users as taught by Humair with the motivation of ensuring that the merchant purchases and stocks just the right amount of inventory at the right time to satisfy demand, thus minimizing associated costs (Murray: [0004]).

As per Claims 3 and 12, Humair fails to disclose a computing system and method, wherein the linear programming model comprises an objective function that is based on one or more of excess storage capacity, fill level balancing, overfulfill balancing, and unfulfilled balancing.  

Murray teaches a computing system and method, wherein the linear programming model comprises an objective function that is based on one or more of excess storage 

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Humair to include a optimizing partial quantities of an inventory object based on storage capacity and fill rates as taught by Murray, with the distribution of inventory among a plurality of users as taught by Humair with the motivation of ensuring that the merchant purchases and stocks just the right amount of inventory at the right time to satisfy demand, thus minimizing associated costs (Murray: [0004]).

As per Claims 4 and 16, Humair discloses a computing system and method, wherein the processor is configured to determine a partial quantity for a user from among the partial quantities based on weights provided by the user, which are applied to a predicted demand value for the user and an available storage area value the user when executing the linear programming model (Humair: Column 5, lines 16-36).  

As per Claims 5 and 14, Humair discloses a computing system and method, wherein the processor is configured to input a current fill level, open orders, and previous quantities of the object allocated to a user from among the plurality of users into the machine learning model when predicting the plurality of demand values (Humair: Column 5, lines 16-36).  

As per Claims 6 and 15, Humair discloses a computing system and method, wherein the processor is further configured to receive inputs describing storage areas for the object from the plurality of users, and determine the available storage area values for the object of the plurality of users based on the inputs describing the storage areas (Humair: Column 2, lines 27-41).  

As per Claims 7 and 16, Humair discloses a computing system and method, wherein the inputs comprise sizes representing capacities of the storage areas (Humair: Column 2, lines 27-41).  

As per Claims 8 and 17, Humair fails to disclose a computing system and method, wherein the processor is further configured to determine the partial quantities of the object to be distributed among the plurality of users based on overfulfill capacity values of the plurality of users.  

Murray teaches a computing system and method, wherein the processor is further configured to determine the partial quantities of the object to be distributed among the plurality of users based on overfulfill capacity values of the plurality of users (Murray: [0057]-[0058]).  

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Humair to include a optimizing partial quantities of an inventory object based on storage capacity and fill rates as taught by Murray, with the 

As per Claims 9, and 18, Humair fails to disclose a computing system and method, wherein the processor is further configured to determine the partial quantities of the object to be distributed among the plurality of users based on unfulfilled balancing among the plurality of users.

Murray teaches a computing system and method, wherein the processor is further configured to determine the partial quantities of the object to be distributed among the plurality of users based on unfulfilled balancing among the plurality of users (Murray: [0057]-[0058]).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Humair to include a optimizing partial quantities of an inventory object based on storage capacity and fill rates as taught by Murray, with the distribution of inventory among a plurality of users as taught by Humair with the motivation of ensuring that the merchant purchases and stocks just the right amount of inventory at the right time to satisfy demand, thus minimizing associated costs (Murray: [0004]).


Response to Arguments
Applicant’s arguments, see Applicant Arguments/Response Made in an Amendment, filed September 28, 2021, with respect to the rejection(s) of claim(s) 1-20 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US Pat No 10,922,646 “Humair”, in view of US Pat Pub No 2014/031048 “Murray”, and further in view of US Pat Pub No 2018/0075401 “Harsha”.


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REVA R MOORE whose telephone number is (571)270-7942. The examiner can normally be reached M-Th: 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/REVA R MOORE/           Examiner, Art Unit 3687                                                                                                                                                                                             
/FAHD A OBEID/           Supervisory Patent Examiner, Art Unit 3687